               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


BORIS NICHOLS, et al.                                                PLAINTIFFS

v.                                    CIVIL ACTION NO. 2:19-MC-162-KS-MTP

U.S. BANK, NATIONAL ASSOCIATION, et al.                            DEFENDANTS

                                      ORDER

      On October 28, 2019, Plaintiffs filed a petition [1] with this Court seeking

confirmation of a purported arbitration award in their favor against Defendants in

the amount of $1,800,000.00. As the Court noted in a separate case, several cases

involving “Sitcomm Arbitration Association” have been filed in this Court. See, e.g.

Brown v. Ally Financial, Inc., 2019 WL 6718672 (S.D. Miss. Dec. 10, 2019); Motion to

Confirm Arbitration Award, Teverbaugh v. Lima One Capital, LLC, No. 2:19-MC-159-

KS-MTP (S.D. Miss. Oct. 23, 2019), ECF No. 1; Complaint, Imperial Indus. Supply

Co. v. Thomas, No. 2:19-CV-129-KS-MTP (S.D. Miss. Sept. 13, 2019), ECF No. 1.

Moreover, this is the sixth case Plaintiffs have initiated seeking to block the

foreclosure of their home. See, e.g. U. S. Bank Nat’l Ass’n v. Nichols, 2019 WL

4276995, at *1 (N.D. Okla. Sept. 10, 2019). Like their filings in previous cases,

Plaintiffs’ pleadings here consist of a “bizarre jumble of inconsistent, nonsensical

word salad.” Id. at *2. In short, Plaintiffs claim that they received a favorable

arbitration judgment, and they want this Court to enter a judgment confirming it,

presumably as a prelude to execution. In response, Defendant U.S. Bank argued that

there was no arbitration agreement. Plaintiffs argued that the Court should strike
Defendant’s response to their Motion for Confirmation because it was untimely.

       On January 6, 2020, the Court entered a Memorandum Opinion and Order [13]

finding that Defendant first received notice of the purported arbitration award on

October 30, 2019, and that Defendant timely filed its response to Plaintiffs’ motion

on November 22, 2019. Accordingly, the Court denied Plaintiffs’ Motion to Strike [10].

       The Court also found that Plaintiffs had not presented evidence to contradict

a declaration from Defendant’s officer, in which the officer stated that Defendant had

not entered into any arbitration agreement or any agreement containing an

arbitration clause with Plaintiffs. Therefore, the Court found that the arbitrator had

no authority to enter an arbitration award, and the Court denied Plaintiff’s Motion

for Confirmation.

A.     Motion for Reconsideration [18]

       On January 22, 2020, Plaintiffs filed a Motion for Reconsideration [18]. For the

most part, the motion contains the same pseudo-legal gibberish of Plaintiffs’ other

pleadings. The Court can only discern one coherent argument. Plaintiffs apparently

argue that the United States Postal Service sent a document to the wrong address.

Specifically, Plaintiffs claim that the USPS sent a document titled “Fault to

Opportunity to Cure” to the wrong address. 1 Plaintiffs’ motion is unclear as to how

this document is relevant. Given the specifics of the Court’s ruling, the Court assumes



1This claim appears to be false. According to the documents submitted by Plaintiffs, the USPS
delivered the document to the address Plaintiffs provided. Therefore, a more accurate statement
would that Plaintiffs mailed the document to the wrong address.
                                                 2
that Plaintiffs contend that this document and the USPS’s alleged failure to deliver

it to the right address demonstrates either that 1) Defendant received notice of the

purported arbitration award earlier than its agent represented, or 2) Defendant did

actually enter into an arbitration agreement with Plaintiffs.

      First, the documentation provided by Plaintiff does not demonstrate that

Defendant received any notice of the purported arbitration award earlier than

Defendant’s agent declared. There is no copy of the purported arbitration award in

the documents presented by Plaintiff in support of the Motion for Reconsideration.

Moreover, Plaintiffs apparently claim that the USPS delivered this document to the

wrong address. If Plaintiffs didn’t send the document to the right address, Defendant

would not have received it.

      Second, the documentation provided by Plaintiff does not demonstrate the

existence of an arbitration agreement. Plaintiffs did not attach a copy of any contract,

much less one containing an arbitration clause.

      Therefore, the Court denies Plaintiffs’ Motion for Reconsideration [18], as

Plaintiffs have not provided any grounds for the Court to alter its previous ruling.

B.    Motion to Vacate [22]

      Plaintiffs also filed a Motion to Vacate [22] the Court’s order denying their

Motion for Confirmation. Once again, Plaintiffs’ motion is mostly pseudo-legal

gibberish, but the Court was able to discern several arguments.

      First, Plaintiffs again claim that they had an arbitration agreement with


                                           3
Defendant. However, once again, they have not provided any evidence to support this

claim.

         Next, Plaintiffs argue that the Court is not permitted to rely on the

declarations provided by Defendant in support of its response to the Motion for

Confirmation. However, any requirement of a sworn affidavit under United States

law may be satisfied “with like force and effect” by an unsworn declaration subscribed

as true under penalty of perjury. 28 U.S.C. § 1746. Therefore, the Court was

permitted to rely on the declarations.

         Plaintiffs also complain of the Court granting Defendant an extension of time

to respond to Plaintiff’s response to the Court’s Order to Show Cause. Contrary to

Plaintiffs’ suspicions, there is nothing abnormal or nefarious about a court granting

an extension of time to a party. This Court is fairly liberal with extensions of time

upon request by any litigant. The granting or denial of any such request has no

relation to the merits of the case or the Court’s disposition.

         Plaintiffs apparently contend that the extension was unfair because they were

required to reply to Defendant’s response on February 3, 2020, three days before

Defendant’s response was due on February 6, 2020. In light of Plaintiffs’ pro se status,

the Court’s order was unclear in this respect, as Plaintiffs’ deadline to reply to

Defendant’s response was likewise extended automatically by function of Defendant’s

extension. Regardless, the Court does not require a response from Defendant or a

reply from Plaintiffs. Plaintiffs’ initial response to the Court’s Order to Show Cause


                                           4
is sufficient for the Court to provide a ruling. Therefore, in an abundance of caution,

the Court will disregard Defendant’s response.

      Finally, Plaintiffs included numerous assertions that the undersigned judge

was biased, that he had slandered them, and that he had a conflict of interests. “Any

justice, judge, or magistrate judge of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. §

455(a). A judge should recuse “if a reasonable person, knowing all of the facts, would

harbor doubts concerning the judge’s impartiality.” Sensley v. Albritton, 385 F.3d 591,

599 (5th Cir. 2004). A reasonable person is presumed to “well-informed, thoughtful

and objective,” as opposed to “hypersensitive, cynical, and suspicious . . . .” Id.

“[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky v. United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 127 L. Ed. 2d 474

(1994).

      Plaintiffs have not provided any evidence of bias or prejudice. Moreover,

nothing in the record demonstrates such bias, and Plaintiffs’ assertion that the

undersigned judge slandered them is demonstrably false. Rulings adverse to

Plaintiffs’ wishes do not constitute a basis for recusal.

      For all these reasons, the Court denies Plaintiffs’ Motion to Vacate [22].

C.    Sanctions

      In the Court’s previous order, it ordered Plaintiffs to show cause why they

should not be sanctioned for seeking confirmation of a purported arbitration award


                                            5
when there was no valid underlying arbitration agreement. They provided no

meaningful response to the Court’s order, asserting the same arguments they

presented in their Motion to Vacate, which the Court has denied.

      This Court has the “inherent power to assess fees as sanctions when the losing

party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.”

Moench v. Marquette Transp. Co. Gulf-Inland, LLC, 838 F.3d 586, 595 (5th Cir. 2016)

(punctuation omitted). “Under this test, sanctions are warranted when a party

knowingly or recklessly raises an objectively frivolous argument, or argues a

meritorious claim for the purpose of harassing an opponent.” Id.

      The United States District Court for the Northern District of Oklahoma

described Plaintiffs’ purported arbitration award and the process by which they

obtained it in great detail. Nichols, 2019 WL 4276995, at *2-*4. This Court finds the

Northern District of Oklahoma’s recitation and characterization of Plaintiffs’ actions,

the purported arbitration award, the purported arbitrator, and the purported

arbitration process to be accurate in light of the current record, and hereby adopts

them as its own. The Court further notes that Plaintiffs have still not provided any

evidence that an arbitration agreement exists between them and Defendant.

      Therefore, the Court finds that Plaintiffs knowingly and/or recklessly raised

an objectively frivolous argument by seeking confirmation of a purported arbitration

award when there was no underlying arbitration agreement.

       For these reasons, the Court believes that sanctions are appropriate. The


                                          6
Court awards Defendant its fees and costs incurred because of Plaintiffs’ frivolous

attempt to gain this Court’s confirmation of the purported arbitration award. This

encompasses all fees and costs incurred since Plaintiffs filed their Motion to Confirm

[1] that would not have been incurred absent Plaintiffs’ bad faith behavior. The Court

orders Defendant to submit a detailed accounting of such fees and costs, and briefing

as deemed necessary, on or before March 9, 2020. Plaintiffs must then respond on or

before March 23, 2020, and Defendant may then reply on or before March 30, 2020.

      SO ORDERED AND ADJUDGED this 24th day of February, 2020.

                                                      /s/
                                                      Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                          7
